      Case 1:18-cv-12137-JPC-JLC Document 130 Filed 01/03/21 Page 1 of 5

                                                                             196-04 HOLLIS AVENUE
                                                                     SAINT ALBANS, NEW YORK 11412
                                                                                    P: (917) 337-2439
                                                                                  FAX: (914) 462-4137




January 3, 2021

VIA ECF
Honorable James L. Cott,
United States Courthouse
500 Pearl Street
New York, New York 10007
                                             RE:     Kaye v. NYC Health & Hospitals Corp. et. al.
                                                     Index No.: 18-cv-12137(JPC)(JLC)

Dear Honorable Judge Cott:

        Plaintiff submits this letter motion to stay discovery and extension of the deadline until
the resolution of Plaintiff’s Rule 72 objection and the parties’ fully briefed motion to compel.
(ECF. Dkts. 122, 123 and 124) The Court has virtually ignored Plaintiff’s request that Defendants
certify their production of discovery pursuant to Fed. R. Civ. P. 26(g). Plaintiff first made this
request on March 30, 2020, and has raised this request again because it is clear that Defendants
have not made a full production of the custodians’ emails.

        The Court prescribed the date range of 2015 to 2020 for Dr. Kaye, Dr. Ford and Ms. Yang,
however Defendants did not comply with this directive. Instead, they produced one email from
Dr. Kaye from 2015. They did not produce any emails from Dr. Ford and Ms. Yang from 2015 to
2017. When queried about the lack of production, Counsel stated that they had produced all of
the relevant emails for Ms. Yang. Based on the allegations in the complaint, clearly there are
relevant emails prior to 2018, Plaintiff has repeatedly raised these issues with both Defense
Counsel and this Court, to no avail.

        As Your Honor is aware, discovery is set to close in this matter on January 15, 2021.
However, it would greatly prejudice Plaintiff, to allow depositions to proceed this week without
certification from Defendants that their production is complete. In the event that Defendants
do certify their complete production of EDiscovery for all of the custodians, Plaintiff anticipates
further motion practice, as enumerated in Fed. R. Civ. P. 26(g)(3).

        Instead, of addressing the deficiencies or seeking to engage in good faith discussions of
the issues, Defense Counsel has engaged in deflection. A motion for fraud on the Court
contemplates the very issues in a Fed. R. Civ. 26(g)(3) motion, which seems very likely to be filed
in the case herein. It does not however, contemplate an alleged misrepresentation about the
production of a court reporter and deponent for a duly noticed and served deposition.
      Case 1:18-cv-12137-JPC-JLC Document 130 Filed 01/03/21 Page 2 of 5

                                                                               196-04 HOLLIS AVENUE
                                                                       SAINT ALBANS, NEW YORK 11412
                                                                                      P: (917) 337-2439
                                                                                    FAX: (914) 462-4137


        Allegations of fraud on the Court, surely do not contemplate that: an attorney with over
16 years of experience; an ivy league law degree ;and a self-made practice, would seek to defraud
this Court for $150. Defense Counsel’s allegations in her motion for reconsideration are patently
false and absurd. Unlike Plaintiff’s discussion of Defense Counsel’s conduct, the allegations in
Defense Counsel’s letter are malicious and petty. Defense Counsel should not be allowed to
distract the Court with these allegations to the detriment of Plaintiff’s meritorious discovery
disputes. Accordingly, Plaintiff seeks this Court’s intervention.

       To be clear, Defense Counsel’s allegations surrounding Plaintiff’s conduct are
preposterous and false. As described in Plaintiff’s December 30, 2020 letter motion, the reporter
mistakenly believed that Counsel had failed to respond to the Zoom deposition invite. The
reporter and Plaintiff’s Counsel attended the meeting under the mistaken premise that Counsel
had not responded and may in fact appear. It was in no one’s interest to prepare for and sit in a
deposition where it was clear that no one would appear.

        As it stands, the parties have depositions scheduled for the 4th, 5th and 6th of this week.
On December 30, 2020, Defense Counsel provided notification that Mr. Wangel would not be
available for the full day of his duly scheduled deposition on January 4, 2021. Defense Counsel
has since tried to re-schedule his deposition for later in the week. However, Plaintiff’s Counsel
and Plaintiff have other obligations during that week. However, Plaintiff further posits that due
to the unresolved discovery issues and objections in this matter, that a stay of discovery and an
extension to March 1, 2021 are warranted.

         Defendants should not be allowed to muscle through discovery without engaging in good
faith transparent production. Additionally, it should be noted that expert disclosures are due on
March 15, 2021, as such the requested extension would not prejudice defendants or the Court.
However, if depositions were to proceed without discovery Dr. Kaye would be greatly prejudiced.
So far, Plaintiff has had to depose Ms. Yang and Ms. Patsos while Defendants withheld discovery
until after their respective depositions. Plaintiff respectfully argues that she should not be at this
disadvantage with the other deponents in this matter going forward.

         Plaintiff makes the request herein on several grounds. Pursuant to Fed. R. Civ. P. 26(g),
Defendants have not certified the production of discovery for all of the named defendants from
all of the servers that hosted emails for the prescribed date ranges. Secondly, Defendants have
not provided the full salary information, corporate and functional titles for Barry Winkler or any
of Plaintiff’s other comparators, including but not limited to the FPECC Center Directors. The
Court ordered Defendants to provide this information on or by December 18 th and Counsel
provided a partial response. When queried, Counsel said she would look into it and never
responded. Counsel also failed to address the issue in her submissions to the Court on December
30, 2020.
      Case 1:18-cv-12137-JPC-JLC Document 130 Filed 01/03/21 Page 3 of 5

                                                                             196-04 HOLLIS AVENUE
                                                                     SAINT ALBANS, NEW YORK 11412
                                                                                    P: (917) 337-2439
                                                                                  FAX: (914) 462-4137


        Plaintiff maintains that she would suffer a manifest injustice if discovery were to proceed
while these issues remain unresolved. She has diligently and timely raised these disputes with
the Court, but has repeatedly been ignored to her great prejudice, accordingly Counsel has filed
a complaint. There is no other explanation than bias as to why the Court has repeatedly enforced
its orders in a one sided fashion to Plaintiff’s detriment.

           •   July 24, 2019: The Court ordered the parties to collaborate on an ESI protocol and
               to produce it to the Court for consideration. When Defendants refused to
               collaborate, Plaintiff produced a Protocol on her own on November 19, 2019. The
               Court ignored this effort and Defendants’ failure to collaborate; this matter was
               then referred to Your Honor for resolution of discovery disputes. (ECF. 38, 50 and
               51)

           •   December 4, 2019: Defendants were ordered to collaborate on search terms in
               their production of ESI. Defense Counsel ignored this part of the order and
               produced what they deemed fit. Plaintiff repeatedly pointed out this failure, and
               has been ridiculed or ignored by the Court. (ECF. Dkt. 55) To date, Plaintiff has
               had to conduct at least two depositions without certification that discovery has
               been produced in a reasonable manner and in good faith.

           •   December 16, 2019: The Court determined that it did not understand the issues
               raised in Plaintiff’s letter. Plaintiff documented all of the discovery demands that
               Defendants failed to address in their responses. Plaintiff also documented that
               Defendants had failed to produce any discovery at that juncture. Ultimately, the
               Court denied Plaintiff’s request without prejudice. (ECF. Dkt. 59)

           •   January 21, 2020: The Court denied Plaintiff’s request for intervention regarding
               Defendants’ failure to collaborate in the generation of search terms and ESI
               Production. (ECF. Dkt. 68)

           •   January 29, 2020: The Court took under advisement Plaintiff’s previous letter
               motions to compel responses to interrogatories and document requests. At that
               time, the Court ordered Plaintiff to refrain from filing any further letters between
               the 29th and February 5, 2020. Defendants were not issued any directive to that
               affect. (ECF. Dkt. 72)

           •   February 5, 2020: The Court denied Plaintiff’s Motion to Compel discovery and
               ESI as premature. (ECF. Dkts. 74 and 75)

           •   April 7, 2020: Plaintiff again filed a Motion for a Local 37.2 Conference for ESI and
               Sanctions. Again the Court denied this request. Instead it ordered the parties to
      Case 1:18-cv-12137-JPC-JLC Document 130 Filed 01/03/21 Page 4 of 5

                                                                           196-04 HOLLIS AVENUE
                                                                   SAINT ALBANS, NEW YORK 11412
                                                                                  P: (917) 337-2439
                                                                                FAX: (914) 462-4137


              discuss the production and validation process, Defendants did not engage in the
              meet and confer process. (ECF. Dkt. 86)

          •   May 4, 2020: The Magistrate sua sponte overruled a Rule 72 Objection to his
              order. The Assigned District Court Judge ignored the Objection, again to Plaintiff’s
              prejudice. (ECF. Dkt. 89)

          •   October 8, 2020: The Court denied Plaintiff’s request for a Local Rule 37.2
              conference. (ECF. Dkt. 99)

          •   November 9, 2020: When Defendants failed to respond to the Court’s ordered
              briefing schedule for Plaintiff’s Motion to Compel ESI again, the Court took
              Plaintiff’s motion under advisement and provided Defendants with two additional
              days to respond sua sponte. (ECF. Dkt. 107)

          •   November 24, 2020: The Court again took Plaintiff’s motion to compel discovery
              under advisement. (ECF. Dkt. 122)

          •   December 9, 2020: The Court partially granted Plaintiff’s motion for sanctions,
              ESI and discovery.

              a) After repeatedly raising issues with ESI and discovery, the Court told Plaintiff
                 that her requests were untimely;
              b) Defendants were supposed to produce Dr. Katz for his duly noticed deposition
                 on December 29, 2020, they instead filed a protective order without meeting
                 and conferring beforehand. In clear violation of Fed. R. Civ. 26(c )(1);
              c) Defendants were supposed to provide Mr. Winkler’s salary, title and
                 promotional information on or before December 18, 2020, they have not
                 complied;
              d) The Court ignored Plaintiff’s request that Defendants certify their production
                 of all discovery and ESI, for all of the identified custodians and for the date
                 ranges specified by this Court pursuant to Fed. R. Civ. P. 26(g). Instead it held
                 that Defendants only needed to certify production for Ms. Yang without
                 addressing the production for the other custodians; and
              e) Defendants were sanctioned for their failure to produce Catherine G. Patsos
                 for her duly noticed deposition. Instead of remitting the $150 reporter’s fees,
                 Defense Counsel has filed a specious motion for reconsideration on the false
                 premise that Plaintiff’s Counsel has engaged in fraud on the Court.

Based on the foregoing, Plaintiff respectfully moves to stay discovery and to extend the fact
discovery deadline until March 1, 2021. Again, Plaintiff makes this request based on: her
      Case 1:18-cv-12137-JPC-JLC Document 130 Filed 01/03/21 Page 5 of 5

                                                                            196-04 HOLLIS AVENUE
                                                                    SAINT ALBANS, NEW YORK 11412
                                                                                   P: (917) 337-2439
                                                                                 FAX: (914) 462-4137


numerous requests for intervention, the pending Fed. R. Civ. 72 objection Plaintiff filed on
December 3, 2020; the pending briefing of the matters addressed in Your Honor’s Order on
December 9, 2020; and an anticipated motion for sanctions pursuant to Fed. R. Civ. P.. 26(g)(3)
(ECF. Dkt. 121, 124 and 125) Dr. Kaye deserves the right to have this case litigated on the merits
and to have access to the relevant discovery in this matter. Proceeding with depositions with a
woefully deficient production, or without certification of production for all the custodians and
sources would unduly prejudice Plaintiff. As such, Plaintiff once again seeks this Court’s
intervention.


Respectfully submitted,

/s/

Special Hagan, Esq.
Attorney for Plaintiff
Melissa Kaye, M.D.

c:     Donna Canfield, Esq.
       Counsel for Defendants
